        Case 1:18-cv-00766-SHR Document 81 Filed 03/31/21 Page 1 of 1




               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
BIJU GEORGE,                              : Civil No. 1:18-cv-00766
                                          :
            Plaintiff,                    :
                                          :
            v.                            :
                                          :
PENNSYLVANIA TURNPIKE                     :
COMMISSION,                               :
                                          :
            Defendant.                    : Judge Sylvia H. Rambo


                                     ORDER

      In accordance with the accompanying memorandum IT IS HEREBY

ORDERED that Defendant Pennsylvania Turnpike Commission’s motion for

summary judgment (Doc. 62) is GRANTED with respect to Plaintiff Biju George’s

claims for hostile work environment and retaliation under Title VII, the

Pennsylvania Human Relations Act, 42 U.S.C. § 1981, and 42 U.S.C. § 1983, which

are DISMISSED with prejudice, and DENIED with respect to George’s claims for

discrimination under the same statutes.




                                            /s/ Sylvia H. Rambo
                                            SYLVIA H. RAMBO
                                            United States District Judge
Dated: March 31, 2021.
